Case: 19-40679      Document: 00515445694         Page: 1    Date Filed: 06/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-40679                             June 9, 2020
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO RICO-ESPINOZA, also known as Jose Arturo Rico-Espinoza, also
known as Rico J. Arturo, also known as Arturo E. Rico, also known as Abel
Espinoza Rico, also known as Arturo Espinoza Rico, also known as Rico Jose
Arturo, also known as Jose Arturo Rico, also known as Constancio Sorcio
Romero, also known as Constancio Sorsia Aromero, also known as Arturo Rico
Espinoza,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:19-CR-221-1


Before CLEMENT, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Arturo Rico-
Espinoza has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40679    Document: 00515445694     Page: 2   Date Filed: 06/09/2020


                                 No. 19-40679

632 F.3d 229 (5th Cir. 2011). Rico-Espinoza has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2